           Case 1:17-cr-00610-LGS Document 629 Filed 02/26/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 UNITED STATES,                                               :
                                            Plaintiff,        :    17 Crim. 610-12 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 WILLIAM RAY,                                                 :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendant pleaded guilty to using and carrying a firearm in furtherance of a

narcotics conspiracy, pursuant to a plea agreement dated June 29, 2018. On November 15, 2018,

Defendant was sentenced to a mandatory minimum of 60 months’ incarceration followed by 3

years of supervised release.

        WHEREAS, on July 30, 2020, Defendant filed a letter seeking compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A), noting the risks of COVID-19 at the facility where he was

then detained, FCI Williamsburg. On February 8, 2021, Defendant submitted a second motion

seeking compassionate release due to the presence of COVID-19 at FTC Oklahoma City, the

transfer facility where he is currently detained. The Court denied both requests, noting

Defendant’s good health, access to medical care and the presence of COVID-19 mitigation

measures at the facilities.

        WHEREAS, Defendant’s February 8, 2021, letter claimed that he (1) is eligible for

consideration for release to a residential reentry center and (2) will miss the deadline for such

consideration because he is currently detained at FTC Oklahoma City but, due to COVID

restrictions, cannot be transferred to FMC Rochester, the facility where he is designated for

residential reentry consideration. Construing pro se Defendant’s arguments broadly to raise the

strongest claims they suggest, Williams v. Annucci, 895 F.3d 180, 187 (2d Cir. 2018), Defendant
          Case 1:17-cr-00610-LGS Document 629 Filed 02/26/21 Page 2 of 2


seeks an order directing he be immediately considered for residential reentry placement.

         WHEREAS, the Government represents that (1) Defendant is eligible for consideration

for release to a residential re-entry center despite his current detention at FTC Oklahoma; (2)

because inmates’ files are not routed through transfer facilities like FTC Oklahoma, transfer

facilities defer to inmates’ designated facilities for residential re-entry center placement

determinations; (3) Defendant’s transfer to FMC Rochester will occur soon and (4) FMC

Rochester will consider Defendant’s residential re-entry placement status. Accordingly, it is

hereby

         ORDERED that Defendant’s motion for immediate consideration for residential reentry

placement is DENIED without prejudice to renewal in the event he is not considered for reentry

placement at FMC Rochester because of delay in his transfer from FTC Oklahoma. The Clerk of

Court is respectfully directed to mail a copy of this Order to pro se Defendant.


Dated: February 26, 2021
       New York, New York




                                                  2
